—Peters, J.
Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 20, 1995, upon a verdict convicting defendant of the crimes of burglary in the second degree and criminal possession of stolen property in the fourth degree.
Defendant was arrested in June 1994, having been accused of unlawfully entering an acquaintance’s apartment from which he removed two rifles. Following a jury trial, defendant was sentenced as a second felony offender to concurrent prison terms of 7 to 14 years and 2 to 4 years.
Defendant contends that his conviction should be reversed because the court stenographer did not take notes during either the voir dire or the sidebar conferences. This contention is meritless. Judiciary Law § 295 provides that in a jury trial, the stenographer is to record "each and every remark or comment of [the] judge during the trial, when requested to so do by either party” (emphasis supplied). There is no indication in the record that defense counsel ever requested that the voir dire or sidebar conferences be stenographically recorded.
While the Court of Appeals has held that "[v]erbatim recordation of [trial] proceedings is the 'better practice’ * * * reversal is not required if defendant is not prejudiced by the absence of a stenographic record” (People v Harrison, 85 NY2d 794, 796). There is no indication that defendant was in any way prejudiced by the complained-of failure to record the voir dire or sidebar conferences. Hence, there is no ground for reversal here.
Defendant also contends that he was denied a fair trial because he received ineffective assistance of counsel. This contention is belied by the record which shows that defense counsel’s representation of defendant was both vigorous and knowledgeable. We conclude that defendant’s right to effective assistance of counsel has been fully satisfied (see, People v Satterfield, 66 NY2d 796, 798-799; People v Noble, 209 AD2d 735, 736, lv denied 84 NY2d 1036).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.